Case 2:18-cv-01387-JLR Document 14 Filed 12/12/18 Page 1 013

THE HONORABLE JAMES L. ROBART

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STIPULATED MOTION FOR
EXTENSION OF TIME

2
3
4
5
6
7 UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON '
8 AT SEATTLE
9 SEA SH_EPHERD LEGAL, NO. 2:18-CV-01387-JLR
10 Plaimiff, STIPULATED MOTION FOR
11 EXTENSION OF TIME
v.
12 Noted for Consideration:
DEPARTMENT 013 THE INTERIOR, De\,enlbel 12, 2018
13 an agency of the United States,
14 Defendant.
15
1 6 JOINT STIPULATION
17 The parties hereby jointly STIPULATE AND AGREE to extend the following deadlines for
good cause:
18
19 Deadline Old Deadline New Deadline
20 FRCP 26(1`) Conference Decernber 14, 2018 January 11, 2019
21 Initial Disclosures December 28, 2018 January 25, 2019
Combined,]oint Status January 4, 2019 February 1, 2019
22 Report and Discovery Plan
' 23
24
25

SEA SHEPHERD LEGAL

2226 EGST|er Ave. EGST, NO. 108
Se<JTHe, Woshlngfon 98102
(206) 504-1600

 

 

Case 2:18-cv-01387-.JLR Document 14 Fi!ed 12/12/18 Page 2 013

 

 

 

 

 

 

 

 

 

2 SO STIPULATED.
3 Dated this 12th day Of Decelnber, 2018.
4
5 s/ Brett W. Sommermever
BRETT W. SOMMERMEYER, WSBA # 30003
6
s/ Catherine E. Pruez‘t
7 CATHERINE E. PRUETT, WSBA # 35140
3 sEA SHEPHERD LEGAL
9 226 East]ake Avenue East, No. 108
j j j Seattle, WA 98102
10 Phone: (206) 504-1600
Email: brett@seashe;)herd1e,<za1.0rg
11 Ernail: cetherine@$eashenhezd&231.01"9
12 Attornevs for Plaintiff
13
14 SO STIPULATED.
15 Dated this 12th day of December, 2018.
16 s/ Michelle R. Lambert
MICHELLE R. LAMBERT, NY # 4666657
17 Assistant United States Attorney
18 United States Attorney’s Office
700 Stewart Street, Suite 5220
19 Seattle, Washington 98101-1271
Phone; 206-553-7970
20 Fax: 206-553-4067
Email: mic11e11e.1311113€:¢§@115§0§. gov
21
22 Attorney for Defendant
23
24
25

 

STIPULATED MOTION FOR
EXTENSION OF TIME

SEA SHEPHERD LEGAL

_ 2 _ 2226 Ec\s’r!dke Ave. EQST, NO. 108
Seoh‘|e. sthingTOn 98102
(206] 504-1600

 

 

 

Case 2:18-Cv-01387-JLR Document 14 Fi!ed 12/12/18 Page 3 013

_Q_:R_DE_B_
IT IS SO ORDERED.

8 1\
Dated this Z.._§: day Of December, 2018.

 

OM&M

 

J :'S'L'. ROBAR 'i**"m`"" " '* '

United States District Judge

 

10
11
12

 

 

13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

STIPULATED MOTION FGR
EXTENSION OF TIME 1 ' - 3 -

SEA SHEPHERD LEGAL

2226 Ec\s'noke Ave. EC131/ NO. 105
Seo11|e, Wclshing“ron 98102
(206) 504-1600

 

 

 

